Title: From John Adams to William Tudor, Sr., 15 May 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy May 15th. 1817

Mr William Smith Shaw has lent me the fourth Volume of his political pamphlets, the first tract of which is the Controversy between Governor Hutchinson, and the two Houses of the Legislature in 1773 concerning the Souvereign Authority of Parliament over the Colonies. I knew there was such a Pamphlet; but I had not seen it for more than forty Years, and I feared it was lost. I have enquired for it, occasionally for almost, nine and twenty years past, ie, from my return from Europe, but could never find any Man who had Seen it or heard of it. Mr Gerry and Mr Paine only remembered that such a Thing had been. Search, my Friend, all our Historians, and see how they have passed over this Year 1773.—
I have endeavoured to read these Papers as I have read Ocellus lucanes, and Timæus of Locris, with perfect impartiality and indifference on which side the Truth lies. But I distrust my own heart and my own Understanding. I wish your Son would review it. I shall only venture to say, that I am not surprised, at Mr Hutchinsons legal Embarrassments, because he never had never Searched for Principles in Morality, Phylosohpy, Nature or Nations; and very little, in the History and Laws of his adored English Sertified Nation. But I am surprised at the hardihood with which he asserts historical Facts, which he knew to be false, which the most Superficial Reader of New England History knew to be false, and which his own printed Writings contradicted in every Sentence.—
Alass! poor human Nature! Thy Passions make the mad. Love hatred Malice, Envy Jealosy, hope fear Ambition Avarice, all and every of these, indulged beyond, a certain point render the Mad.
Judge Wells Said, “Mr Hutchinson never drank a Cup of Tea in his Life, without Contemplating the Connection between that Tea, and his Promotion.” And never was a more correct Judgment formed of a Man.—
on the 6th. Jan. 1773 The Governors Speech was made on the 25th The House answer of the Council was presented to the to the Governor. and on the 26th. The House sent their Answer by Mr Adams. and on the Mr Hancock, Mr Bacon Coll Bowers Major Hawley, &—On the 16th of February, The Governor delivered his Replications to the two Houses.—
on the 25th of Feby the Council sent their rejoinder to the Governor, in March 2d The House sent their Rejoinder by Mr Hancock &on the 6th of March Hutchiso pronounced his surrojoinder and prudently presented Rebutters by putting an End to the session. This pamphlet—or more properly, this Reccord ought to be reprinted and deposited in every Library publick and private in the United States—As I hear no more of the North American Review, I fear, it has failed. The Strains of Lord Biron, the Lovelace of these days will not fail.
With the friendship of forty Seven Years, I am Yours. 
John Adams